DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on June 14, 2021.  Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.

Response to Arguments
Concerning the “Claim Rejection - 35 U.S.C. §103” section on pages 7-10 of the Applicant’s Response filed on June 14, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Swayze, Collins, and Marcyzk references does not teach the steps of “inserting a second staple cartridge comprising second staples into the same cartridge jaw when the first staple cartridge is not in the cartridge jaw and deforming the second staples against the same forming pockets of the anvil”, wherein “the second staples are stamped from at least one sheet material”, arguing that may combination may include a single anvil equipped to handle staples of different sizes, but does not teach a single anvil that is equipped to handle staples made of different 
The Collins reference teaches a disposable cartridge that is changed after each firing, wherein the different reload assemblies may have staples having different sizes, wherein the anvil must be adapted to accommodate different sized staples.  The Collins reference identifies an advantage in having different cartridges having different sizes and an anvil that may accommodate different sizes as providing a variety of different staples and configurations that are applicable for different scenarios and procedures for tissue having different properties, e.g. thickness and density, thereby reducing costs and shortening procedure times (Collins; [¶ 0004]).  The Swayze reference additionally teaches that staples may include varying sizes, shapes, thicknesses, materials, and compliance to provide staples for different applications (Swayze; [¶ 0013]), and the Marczyk reference specifically teaches surgical staples being formed from different materials and fabricated from sheet metal or wire as specific staple properties for providing specific advantages (Marczyk; [¶ 0014]).  
When these teachings are considered as a whole, it can be seen that there is a motivation to have a surgical system that includes a replacement cartridge having staples that are fabricated in a different manner from the staples of a first initial cartridge (i.e. a cartridge fabricated from a wire being replaced with a cartridge stamped from a sheet of material) and to have an anvil that accommodates both materials.  Although the applicant argues that adapting an anvil for different sizes is different than adapting an anvil for different materials due to an inherent difference in geometries and/or material strength, the examiner asserts that the adaptation of the anvil for different materials is still within the level of ordinary skill in the art.  Different staple sizes will inherently have different geometries and material strength from one another due to differences in length and thickness and the anvil must adapt 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al. (US 2013/0334284, hereinafter Swayze) in view of Collins et al. (US 2015/0216525, hereinafter Collins) and Marcyk et al. (US 2015/0173748, hereinafter Marcyk).
Concerning claim 1, the Swayze et al. prior art reference teaches a method of using a surgical system comprising the steps of: obtaining a surgical instrument (Figure 1; 10), comprising an end effector (Figure ; 12) configurable in an open configuration and a closed configuration, wherein the end effector comprises an anvil jaw (Figure 2; 18) including a cam surface (Figure 2; 40) and an array of forming pockets (Figure 23; 202); and a cartridge jaw (Figure 2; 16) configured 
Although the Swayze reference does not specifically teach a replacement cartridge wherein the staples are stamped from at least one sheet material, the reference does teach that different staples made of different materials that may be stronger or longer may be used ([¶ 0013]).
Furthermore, the Marcyzk reference teaches that different staples may be made out of different materials and also may be fabricated from sheet metal or wire (Marcyzk; [¶ 0014]), while the Collins reference further teaches that a surgical stapler may have a disposable cartridge that 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the replacement, or second cartridge, of the Swayze reference include staples that are stamped from at least one sheet material, given the Marcyzk reference teaches that staples fabricated from sheet metal and staples fabricated from wire are two methods of forming staples, while the Swayze reference teaches that different staples made of different materials are able to have different strengths and may be made to have different lengths (Marcyk; [¶ 0014]) and the Collins reference teaches that different cartridges may have staples of different sizes to reduce costs and procedure times (Collins; [¶ 0004]).
Concerning claims 2-4, the combination of the Swayze, Marcyzk, and Collins references as discussed above teaches the method of claim 1, wherein the Swayze reference teaches that the first staple cartridge is replaceable with the second staple cartridge ([¶ 0161]), suggesting that the two have the same staple configurations and size, therein having the first and second staples having the same unformed height, wherein the reference further teaches that the first staple cartridge may have differing formed heights within the same cartridge, therein having a plurality of the staples in a first cartridge having the same formed height and a plurality of staples having different formed heights (Figure 32), and if the second cartridge has the same staples as the first, the second cartridge would have staples with the same formed height and different unformed heights as a plurality of staples in the first cartridge.
Concerning claims 5-7, the combination of the Swayze, Marcyzk, and Collins references as discussed above teaches the method of claim 1, wherein the Collins reference teaches that different reload assemblies or cartridges may have staples of different sizes (Collins; [¶ 0004]), which suggests that the staples may have different unformed lengths, wherein if such a cartridge 
Concerning claims 8-14, the combination of the Swayze, Marcyzk, and Collins references as discussed above teaches the method of claim 1, wherein the Swayze reference teaches controlling the position of the anvil head relative to the jaw using a trigger ([¶ 0076]), wherein the anvil jaw will move, rotate, translate, or pivot relative to the cartridge jaw or vice versa depending on the frame of reference.
Concerning claims 15 and 16, the combination of the Swayze, Marcyzk, and Collins references as discussed above teaches the method of claim 1, wherein the Swayze reference further teaches the closure member comprising a tube configured to partially surround the anvil jaw and the cartridge jaw (Figure 1; 32) and the firing member comprising a first cam configured to engage the anvil jaw (Figure 2; 38) and a second cam configured to engage the cartridge jaw (Figure 2; 46).
Concerning claims 17 and 18, the Swayze et al. prior art reference teaches a method of using a surgical system comprising the steps of: obtaining a surgical instrument (Figure 1; 10), comprising an end effector (Figure 2; 12) configurable in an open configuration and a closed configuration, wherein the end effector comprises an anvil jaw (Figure 2; 18) and an array of forming pockets (Figure 23; 202); and a cartridge jaw (Figure 2; 16) configured to receive a staple cartridge (Figure 2; 37); a closure member comprising a cam surface configured to engage the end effector (2; 14); and a firing member (Figure 1; 36); inserting a first staple cartridge into the cartridge jaw ([¶ 0110]), wherein the first staple cartridge comprises a plurality of first staples stored therein (Figure 29; 530) and wherein the first staples are described as having a wire diameter, therein suggesting that they are formed from wire ([¶ 0013]); moving the closure 
Although the Swayze reference does not specifically teach a replacement cartridge wherein the staples are stamped from at least one sheet material, the reference does teach that different staples made of different materials that may be stronger or longer may be used ([¶ 0013]).
Furthermore, the Marcyzk reference teaches that different staples may be made out of different materials and also may be fabricated from sheet metal or wire (Marcyzk; [¶ 0014]), while the Collins reference further teaches that a surgical stapler may have a disposable cartridge that is changed after each firing, wherein the different reload assemblies may have staples of different sizes and different configurations (Collins; [¶ 0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the replacement, or second cartridge, of the Swayze reference include staples that are stamped from at least one sheet material, given the Marcyzk reference teaches that staples fabricated from sheet metal and staples fabricated from 
Concerning claim 19, the combination of the Swayze, Marcyzk, and Collins references as discussed above teaches the method of claim 1, wherein the Swayze reference teaches that the first staple cartridge is replaceable with the second staple cartridge ([¶ 0161]), suggesting that the two have the same staple configurations and size, therein having the first and second staples having the same unformed height.
Concerning claims 20 and 21, the Swayze et al. prior art reference teaches a method of using a surgical system comprising the steps of: providing a surgical instrument (Figure 1; 10), comprising an end effector (Figure ; 12) configurable in an open configuration and a closed configuration, wherein the end effector comprises an anvil jaw (Figure 2; 18) including a cam surface (Figure 2; 40) and an array of forming pockets (Figure 23; 202); and a cartridge jaw (Figure 2; 16) configured to receive a staple cartridge (Figure 2; 37); a closure member comprising a cam surface configured to engage the camp surface of the anvil jaw and place the end effector into the closed configuration during a closing stroke (2; 14); and a firing member configured to perform the firing stroke (Figure 1; 36); providing a first staple cartridge configured to be removably inserted into the cartridge jaw ([¶ 0110]), wherein the first staple cartridge comprises a plurality of first staples removably stored therein which are deformable by the forming pockets (Figure 29; 530) wherein the first staples are in a first configuration, wherein the reference states that the cartridge is replaceable, therein suggesting that a second staple cartridge may be provided to be inserted into the cartridge jaw ([¶ 0110)], wherein the second staple cartridge may comprise a 
Although the Swayze reference does not specifically teach a replacement cartridge wherein the staples are stamped from at least one sheet material, the reference does teach that different staples made of different materials that may be stronger or longer may be used ([¶ 0013]).
Furthermore, the Marcyzk reference teaches that different staples may be made out of different materials and also may be fabricated from sheet metal or wire (Marcyzk; [¶ 0014]), while the Collins reference further teaches that a surgical stapler may have a disposable cartridge that is changed after each firing, wherein the different reload assemblies may have staples of different sizes and different configurations (Collins; [¶ 0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the replacement, or second cartridge, of the Swayze reference include staples that are stamped from at least one sheet material and to have a second different configuration with a different longitudinal width, given the Marcyzk reference teaches that staples fabricated from sheet metal and staples fabricated from wire are two methods of forming staples, while the Swayze reference teaches that different staples made of different materials are able to have different strengths and may be made to have different lengths (Marcyk; [¶ 0014]) and the Collins reference teaches that different cartridges may have staples of different sizes or configurations to reduce costs and procedure times (Collins; [¶ 0004]).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/1/2021